NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



TAJHON BODERICK WILSON,            )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D16-2866
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 4, 2018.

Appeal from the Circuit Court for Pinellas
County; Frank Quesada, Judge.

Tajhon Boderick Wilson, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jeffrey H. Siegel,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


              Affirmed.


NORTHCUTT, KHOUZAM, and SALARIO, JJ., Concur.